DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 3, 16, and 18 recite the limitation “4-N-1” which lacks antecedent basis in the Specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 are indefinite for the limitation “dig, scoop, lift, carry, clamp, pinch or hold.”  It is unclear if Applicant is claiming their invention can perform any one of “dig, scoop, lift, carry, clamp, pinch or hold,” or if Applicant is claiming their invention can “dig and scoop and lift and carry and clamp and pinch” or “hold.” 
Claims 15-16 and 20 are indefinite for claiming the loader machine is/being “a skid steer loader, a tractor, a compact tractor, a compact track loader, a mini skid steer, or a mini excavator.”  It is unclear if Applicant is claiming the loader machine is any one of “a skid steer loader, a tractor, a compact tractor, a compact track loader, a mini skid steer, or a mini excavator,” or if Applicant is claiming the loader machine is “a skid steer loader and a tractor and a compact tractor and a compact track loader and a mini skid steer” or is “a mini excavator.”
Claims 3, 16, and 18 are indefinite for the limitation “the multi-purpose bucket…is a 4-N-1 bucket.”  Applicant has not defined what a “4-N-1 bucket” is, either in the claims or in the Specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 14-15, and 17-20 (as best understood by the Examiner) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 10,309,069).
Smith discloses;
Claim 1. A power rake and multi-purpose bucket combo attachment comprising: a power rake drum (19); a multi-purpose bucket (17 and 18) configured to dig, scoop, lift, carry, clamp, pinch or hold; and a frame (15, 32, and 35) configured to hold the power rake drum and the multi-purpose bucket in positions for operation on a loader machine, the frame also includes a plate (35) configured for attachment to the loader machine; wherein, the power rake and multi-purpose bucket combo attachment is configured to combine the power rake drum and the multi-purpose bucket that can dig, scoop, lift, carry, clamp, pinch or hold in a single attachment, whereby the power rake multi-purpose bucket combo attachment provides operations of both the power rake drum and the multi-purpose bucket (Col. 3-4 and Fig. 1-4).
Claim 2. The power rake and multi-purpose bucket combo attachment of claim 1, wherein the multi-purpose bucket is configured to dig, scoop, lift, carry, clamp, pinch and hold (Fig. 1-2).
Claim 3. The power rake and multi-purpose bucket combo attachment of claim 2, wherein the multi-purpose bucket configured to dig, scoop, lift, carry, clamp, pinch and hold is a 4-N-1 bucket (Fig. 1-2).
Claim 4. The power rake and multi-purpose bucket combo attachment of claim 1, wherein the multi-purpose bucket including: a back portion (18) affixed to the frame; and a front portion (17) pivotally connected to the back portion at a pivot point (Col. 5, Ln. 45) (Col. 5 and Fig. 7).
Claim 5. The power rake and multi-purpose bucket combo attachment of claim 4, wherein the multi-purpose bucket further including hydraulic cylinders (45) configured to control movement of the front portion relative to the back portion about the pivot point (Col. 4 and Fig. 1-3).
Claim 9. The power rake and multi-purpose bucket combo attachment of claim 5, wherein the back portion including: an inner back (44); and an outer back (46) (Col. 4 and Fig. 3).
Regarding the limitations “inner back” and “outer back,” “inner” is interpreted as closer to the machine, and “outer” is interpreted as being further away from the machine, and “back” is interpreted as a “brace” or “backing” for the hydraulic cylinders.
Claim 10. The power rake and multi-purpose bucket combo attachment of claim 9, wherein the hydraulic cylinders are positioned between the inner back and the outer back (Fig. 3).
Claim 6. The power rake and multi-purpose bucket combo attachment of claim 4, wherein the front portion including: sides (one of two identified in annotated Fig. 5) with a top gusset (one of two identified in annotated Fig. 5) configured for strengthening a top portion of the sides with the pivot point; a bucket bottom (annotated Fig. 5) with two cutting edges (annotated Fig. 5); and an inner bottom (inner side of bottom shown in Fig. 5) (Col. 3 and Fig. 5).
Claim 7. The power rake and multi-purpose bucket combo attachment of claim 6, wherein the two cutting edges including: a front cutting edge (annotated Fig. 5) at the front of the bucket bottom; a rear cutting edge (annotated Fig. 5) at the rear of the bucket bottom; and a bottom gusset (annotated Fig. 5) positioned between the front cutting edge and the rear cutting edge configured for strengthening the bucket bottom between the front cutting edge and the rear cutting edge (annotated Fig. 5).
Claim 8. The power rake and multi-purpose bucket combo attachment of claim 6, wherein the front portion further including bucket bolt-on side edges (27) capable of gripping (Col. 3 and Fig. 5).
Claim 11. The power rake and multi-purpose bucket combo attachment of claim 4, wherein the power rake drum is positioned approximate a bottom structure (31) of the frame below the back portion, where the power rake drum is positioned at a rear-bottom portion (Fig. 1) of the multi-purpose bucket (Col. 5 and Fig. 1 and 5).
Claim 14. The power rake and multi-purpose bucket combo attachment of claim 1, wherein the plate configured for attachment to the loader machine on the frame is a standard quick attachment plate (Col. 5, Ln. 29).
Claim 15. The power rake and multi-purpose bucket combo attachment of claim 1, wherein the loader machine is a skid steer loader, a tractor, a compact tractor, a compact track loader, a mini skid steer, or a mini excavator (Fig. 1).
Claim 17. A loader machine (11) with a power rake and multi-purpose bucket combo attachment (10) comprising: the loader machine; the power rake and multi-purpose bucket combo attachment connected to the loader machine, where the power rake and multi-purpose bucket combo attachment including: a power rake drum (19); a multi-purpose bucket (17 and 18) configured to dig, scoop, lift, carry, clamp, pinch or hold; and a frame (15, 32, and 35) configured to hold the power rake drum and the multi-purpose bucket in positions for operation on the loader machine, the frame also includes a plate (15) configured for attachment to the loader machine; wherein, the power rake and multi-purpose bucket combo attachment is configured to combine the power rake drum and the multi-purpose bucket that can dig, scoop, lift, carry, clamp, pinch or hold in a single attachment, whereby the power rake multi-purpose bucket combo attachment provides operations of both the power rake drum and the multi-purpose bucket on the loader machine (Col. 3-4 and Fig. 1-4).
Claim 18. The loader machine of claim 17, wherein the multi-purpose bucket is a 4-N-1 bucket configured to dig, scoop, lift, carry, clamp, pinch and hold (Fig. 1-2).
Claim 19. The loader machine of claim 17, wherein the multi-purpose bucket including: a back portion (18) affixed to the frame; a front portion (17) pivotally connected to the back portion at a pivot point (Col. 5, Ln. 45); hydraulic cylinders (45) configured to control movement of the front portion relative to the back portion about the pivot point wherein the power rake drum is positioned approximate a bottom structure (31) of the frame below the back portion, where the power rake drum is positioned at a rear-bottom portion (Fig. 1) of the multi-purpose bucket (Col. 3-5 and Fig. 1-4).
Claim 20. The loader machine of claim 17 being a skid steer loader, a tractor, a compact tractor, a compact track loader, a mini skid steer, or a mini excavator (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Melroe (US 6,016,584).
Smith discloses;
Claim 13. The power rake and multi-purpose bucket combo attachment of claim 1 further comprised of; an adjustable debris stopper (top of 18) movably attached on a bottom tubing (30) of the frame configured for stopping debris from flying while the power rake drum is in use; a bearing plate (rectangular aspect of 40) with a bearing housing (circular race for bearings of 40) positioned on a bottom of a first side tube (41) configured for holding a shaft (shown in Fig. 7, not numbered) at a first end of the power rake drum while allowing the shaft and the power rake drum to spin; and a motor cradle (annotated Fig. 4) positioned at a bottom of a second side tube (54) of the frame, the motor cradle configured to hold a hydraulic motor (annotated Fig. 4) configured to spin the power rake drum (Col. 3-5 and Fig. 1-4).
	Smith does not recite the frame including steel tubing.
However, Melroe discloses a powered sweeping apparatus (20) for a skid steer (22), the sweeping apparatus having a frame structure (56) (Col. 5-6 and Fig. 1-3), and further teaches the frame structure is formed by a plurality of steel tubes (Col. 6, Ln. 65-67).
Therefore, in view of Melroe’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Smith’s frame to include steel tubing due to its easy availability and well-known structural properties.

Allowable Subject Matter
Claim 16 is allowed.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


    PNG
    media_image1.png
    966
    1303
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    927
    1216
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD P JARRETT/Primary Examiner, Art Unit 3652